Title: To George Washington from Winthrop Sargent, 29 July 1790
From: Sargent, Winthrop
To: Washington, George



Sir
Vincennes [Territory N.W. of River Ohio]29th July 1790

Mr Joseph St Marie a Citizen of Vincennes of good Character, has made Representation to me of a Seizure upon his Property by an Officer of his Catholic Majesty, and within what is understood to be the Territory of the united States—Which I beg Leave to Lay before your Excellency—with very great Respect I have the Honour to be your Excellency’s most Humble & devoted Servant

Winthrop Sargent

